                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8                                                         No. 2:19-cv-01108-RAJ
      OZONE INTERNATIONAL, LLC,
9
      a Washington limited liability
10    company,
11                           Plaintiff,
         v.
12
                                                          ORDER
13
      WHEATSHEAF GROUP LIMITED, a
14    foreign private limited company
      registered in England and Wales,
15
16                           Defendant.
17
18                                        I.   INTRODUCTION
19            This matter comes before the Court on two motions filed by Plaintiff Ozone
20   International, LLC (“Plaintiff”): (1) a motion to continue the case schedule, Dkt. # 90, or
21   in the alternative, to stay all discovery pending the Court’s ruling on all outstanding
22   motions, Dkt. # 98, and (2) a motion to appoint a discovery master or compel discovery,
23   Dkt. # 92. On April 30, the Court held a phone conference with the parties to discuss the
24   motions. For the reasons stated below, the Court GRANTS both motions.
25                                  II. LEGAL STANDARDS
26            Pursuant to Federal Rule of Civil Procedure 16(b)(4), a case schedule “may be
27   modified only for good cause and with the judge’s consent.” A finding of good cause
28   ORDER – 1
1    requires a showing of diligence. “If [the] party was not diligent, the inquiry should end.”
2    Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
3           Under Rule 53 of the Federal Rules of Civil Procedure, a court may appoint a
4    special master to “address pretrial or posttrial matters that cannot be effectively and
5    timely addressed by an available district judge or magistrate judge of the district.” Fed.
6    R. Civ. P. 53(a)(1)(c). “Masters may . . .be appointed because of the complexity of
7    litigation and problems associated with compliance with the district court order.” United
8    States v. Suquamish Indian Tribe, 901 F.2d 772, 775 (9th Cir. 1990).
9                                       III.   DISCUSSION
10          The discovery deadline in this case is April 30, 2021. Plaintiff served its first
11   requests in September 2019. Dkt. # 92 at 4. Defendant declined to engage in discovery
12   and moved the Court to stay discovery pending the outcome of Defendant’s first
13   summary judgment motion. Id. On May 6, 2020, the Court denied Defendant’s request
14   for summary judgment and a stay in discovery, ordering “a reasonable amount of
15   discovery.” Dkt. # 37 at 7. Since that time, Plaintiff alleges that discovery has been
16   repeatedly thwarted by Defendant through objections and deficient responses to
17   discovery requests. Dkt. # 92 at 4. Defendant responds that Plaintiff, in fact, has delayed
18   discovery through repetitive requests for duplicative, overboard, and “abusive” discovery
19   requests, “only to withdraw or abandon such discovery at the last minute in the face of a
20   threatened motion for protective order.” Dkt. # 95 at 4.
21          In support of its request to continue the case schedule, Plaintiff alleges that
22   Defendant anticipated all document production to be completed by January 15, 2021,
23   pursuant to an agreement made with Defendant. Dkt. # 90 at 4. According to Plaintiff,
24   Defendant later changed its position and pushed back the final date of production from
25   January 15 to April 15, 2021 and also walked back on its production agreements. Id. at 5.
26   Defendant, meanwhile, claimed that it was Plaintiff that had backtracked from its original
27   deadline, setting April 15, 2021 as a new deadline. Dkt. # 95 at 12. Based on this
28   ORDER – 2
1    delayed production date, Plaintiff requests a four-month extension to the case schedule so
2    that it “has a reasonable opportunity to review [the documents that Defendant agreed to
3    provide on April 15, 2021], resolve any remaining discovery disputes . . . and move
4    forward with depositions.” Dkt. # 90 at 2-3.
5           The discovery process over the preceding months has been contentious, to say the
6    least, fraught with disputes over which documents need to be produced, when they will
7    be produced, and whether they can be reviewed sufficiently prior to the current deadlines.
8    See Dkt. # 90 at 3-6; Dkt. # 95 at 12. Despite ongoing communication between the
9    parties over the course of months, the parties have failed to reconcile their disputes. See
10   e.g. Dkt. ## 91-1, 91-4, 91-7. The Court has already had to intervene to resolve one
11   dispute—out of the many outstanding—regarding whether Defendant was permitted to
12   review Plaintiff’s emails, which was a matter that should have been resolved between the
13   parties. See Dkt. # 88. The voluminous caseload before this Court precludes it from
14   intervening to resolve the numerous outstanding disputes.
15          Given the continued failure of the parties to resolve their discovery disputes, the
16   Court finds that the appointment of a master of discovery pursuant to Rule 53 is both
17   appropriate and necessary to assist in resolving outstanding disputes and ensuring that
18   discovery can move forward expeditiously. The Court also finds that Plaintiff has
19   demonstrated diligence in seeking discovery and has engaged Defendant numerous times
20   in its effort to obtain discovery. See Dkt. # 98 at 5-6. The Court notes that this is
21   Plaintiff’s second request to appoint a discovery master. Dkt. # 69. The Court therefore
22   finds good cause to continue the case for four months.
23                                 IV. CONCLUSION
            It is hereby ORDERED as follows:
24
            1. Plaintiff’s motion to appoint a discovery master is GRANTED. Dkt. # 92.
25
     The Honorable John P. Erlick is appointed by this Court to serve as discovery master in
26
     this matter. Costs will be shared equally by the parties.
27
28   ORDER – 3
           2. Plaintiff’s motion to continue the case schedule by four months is GRANTED.
1
     Dkt. # 90. The case schedule is amended as follows:
2
3
            Case Event                                              Deadline
4
            Deadline to complete fact discovery                     August 31, 2021
5
6           Deadline for Exchanging Initial Expert Witness
                                                                    September 14, 2021
            Disclosures/Reports Under FRCP 26(a)(2)
7
            Deadline for Exchanging Rebuttal Expert Witness
8                                                                   October 11, 2021
            Disclosures/Reports Under FRCP 26(a)(2)
9
            Deadline to complete expert discovery                   October 26, 2021
10
            Deadline for filing dispositive motions                 November 19, 2021
11
            Deadline for filing motions in limine and motions
12                                                                  January 13, 2022
            challenging expert witness testimony
13
            Agreed Pretrial Order due                               January 26, 2022
14
15          Trial briefs, deposition designations, and trial
                                                                    February 4, 2022
            exhibits due
16
            Bench Trial Date                                        February 14, 2022
17
18
19         DATED this 30th day of April, 2021.

20
21
                                                       A
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
22
23
24
25
26
27
28   ORDER – 4
